Citation Nr: 1132246	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a pulmonary endarterectomy due to recurrent pulmonary emboli.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1987 to July 1987, November 2007 to March 2009, and May 2009 to June 2009 with additional service in the U.S. Army Reserve. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran testified before the Board sitting at the RO in July 2011.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

Service personnel records show that the Veteran served in the U.S. Army and Army Reserve.  
In a July 2011 Board hearing and to several attending physicians, the Veteran reported that he was on active duty for training for two or three weeks in 2002.   He reported that during the training he was exposed to several nerve agents including mustard, VX, and sarin gas.  Three weeks later during a weekend period of inactive duty training from July 20 to July 22, 2002, the Veteran was performing physical training exercises when he experienced an episode of chest pains and shortness of breath.  He stated that he was taken to a private hospital, diagnosed, and treated for a myocardial infarction.  He continued Reserve service.  He reported that he was later hospitalized on several occasions for pulmonary emboli and in 2005 underwent a pulmonary endarterectomy.  He subsequently served on active duty from 2007 to 2009 and retired at the rank of Sergeant Major.  The Veteran contends that the decrease in oxygen intake while wearing a protective mask and exposure to nerve agents caused a heart attack and recurrent emboli.  In addition to a requirement for life-long medication, the Veteran contends that other residuals include vascular damage to the hepatic system and a sternotomy from the endarterectomy.  

There are no service personnel records in the claims file to show that the Veteran was on active duty for training in 2002.  The file does contain two statements of medical examination and duty status showing that the Veteran was on inactive duty training on July 20, 2002.  One statement dated in late July of that year shows that the Veteran was performing running exercises when he experienced shortness of breath and chest pain and was taken to an emergency room.  A second statement dated in September 2007 refers to the same event and indicates that the Veteran was diagnosed at the emergency room with a pulmonary embolism.  

In an August 2002 letter, an attending private physician noted that the Veteran experienced chest pain during physical training and was diagnosed at the private emergency room with mild pericarditis and mild left ventricular dysfunction with a 40 to 45 percent ejection fraction.  However, on July 24, 2002, a cardiac catherization showed normal coronary arteries with the same mild ejection fraction.  After monitoring for 24 hours, the physician noted intermittent sinus bradycardia, frequent premature ventricular contractions but no runs of ventricular or supraventricular tachycardia.  The physician noted that the origin of the ventricular dysfunction was unclear and that the Veteran had normal coronary arteries.  The physician did not diagnose the occurrence of a myocardial infarction and made no mention of toxic gas exposure.  

In September 2002, a computed tomography scan report showed a history of vomiting with no reference to a myocardial infarction.  The scan showed large pulmonary emboli, bilaterally, a small pleural effusion, bilateral atelectasis, and right basilar infiltrate but no interstitial lung disease.  Relevant to the heart, the report showed an enlarged right ventricle and right atrium suspicious for right sided heart failure.  There were no accompanying clinical reports from the facility performing the scan.  

In April 2004, a physician noted the Veteran's reported history of exposure to testing and experiments for the military with various toxins and gases and noted that the Veteran later experienced pulmonary emboli.  The physician referred to the computed tomography scan but did not discuss any cardiac disorders.  In August 2004, the Veteran underwent another computed tomography scan and Reserve physical evaluation.  The Veteran reported recurrent shortness of breath due to recurrent pulmonary emboli.  The examiner noted a pulmonary embolism in 2002.  Neither the Veteran nor the examiner noted a history of heart disease or infarctions.  The Army permitted the Veteran to continue service but with a permanent restriction of extended walking or running.   In 2005, the Veteran underwent the pulmonary endarterectomy. 

In January 2009, a VA physician noted that the Veteran was now on active duty.  The claims file was not available but the physician noted a review of a large number of medical documents provided by the Veteran.  The physician noted the Veteran's reports of the episode of shortness of breath on inactive duty training which was at first diagnosed as pericarditis or a coronary event but later evaluated as a pulmonary embolus.   After multiple subsequent emboli, the Veteran underwent the pulmonary artery endarterectomy.  The Veteran reported no further emboli but continued chest pain.  The physician noted an ejection fraction of 55 percent, enlarged right ventricle, and increased pulmonary artery pressure, and a fractured sternal wire.  The physician diagnosed a multiple pulmonary emboli related to exposure to toxic gas and pulmonary hypertension.  

In a May 2009 notice of disagreement, the Veteran submitted two letters from attending VA physicians.  One physician noted that the initial pulmonary embolus occurred shortly after exposure to mustard, VX, and sarin gas.  The physician reported that the Veteran saw numerous specialists who also concluded that the emboli were caused by exposure to toxic gas.  The physician contended that the Veteran should have been placed on active duty when he became ill due to the exposure.  Another physician noted that the Veteran was on active duty for training in August 2002 when he was exposed to live nerve agents including mustard, VX, and sarin gases and then developed chest pain in October 2002.  This physician also reported that multiple specialists attributed the recurrent emboli to exposure to toxic gas.  The physician concluded that the pulmonary emboli and injuries related to a ruptured sternal wire and other residuals may have occurred during active duty in 1987, 2007 to 2009, and in intermittent active duty training between 1987 and 2009.  Neither physician mentioned a myocardial infarction.  

In a July 2010 statement, the Veteran's representative contended that a pulmonary emboli should be considered the same as an acute myocardial infarction, cardiac arrest or cerebrovascular accident.  The representative did not provide any supporting medical information for this contention.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated in active military service.  38 U.S.C.A. § 1110, 1131(West 2002); 38 C.F.R. § 3.303(2010).   Active military service includes active duty for training when an individual is disabled or dies from a disease or injury incurred in the line of duty.  Active military service includes inactive duty training when an individual was disabled or died from an injury incurred or aggravated in the line of duty or from a myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  38 U.S.C.A. § 101 (24) (West 2002); 38 C.F.R. § 3.6 (2010).  

In this case, there are records to confirm that the Veteran was on inactive duty training in July 2002 when he experienced symptoms of chest pains and shortness of breath.  The symptoms were initially evaluated as related to a heart disorder.  After recurrent symptoms in September 2002, while not on any period of duty, the diagnosis was revised to recurrent pulmonary emboli.  As the great weight of medical evidence that symptoms on inactive duty training were not those of a myocardial infarction, cardiac event, or cerebrovascular accident, the inactive duty training was not active military service and service connection generally is not available.  Although not obvious from the definitions of the various diseases, a medical opinion regarding whether a pulmonary embolism is medically the same as a myocardial infarction, a cardiac event, or a cerebrovascular accident is necessary to decide the claim. 

The Veteran contends that his pulmonary emboli arise from exposure to mustard, VX, and sarin gas while on active duty for training.  No requests to the Veteran or the service department have been made to confirm that the Veteran was on active duty for training, that the training included exposure to those gases, or whether he received any immediate treatment for acute exposure.  Records of the Veteran's active duty for training, the nature of the training or testing with nerve agents, and any associated acute medical treatment if available are necessary to decide the claim 

Further, the Veteran contends that the use of a protective mask caused oxygen deprivation leading to a pulmonary disorder manifested by recurrent emboli.  However, the medical opinions of record are limited to direct causation by gas exposure.  Additional medical opinion regarding this contention is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.   Request from the Veteran the dates, unit assignment, location, and identity of the nuclear, biological, and chemical training or test program in which he served on active duty for training in 2002.  Request that the Veteran provide any related documents in his possession including medical treatment reports for any acute exposure during that period of service.   Associate any records received with the claims file. 

2.  Request from the appropriate service department agency all records of the Veteran's reserve service including active duty for training in 2002.  Utilize the dates, unit assignment, and course or test program name and location if provided by the Veteran.  Request all available medical records associated with any identified period of active duty for training.  Associate any records received with the claims file. 

3.  Then, if an only if a period of active duty for training in 2002 is confirmed, request from the Department of the Army information on the types of gases or agents used in nuclear, biological, or chemical training or testing involving Reserve soldiers during the active duty training period in 2002. 

4.  Then, if and only if a period of active duty for training in 2002 involving toxic gas is verified, provide the claims file to a VA physician.  Request that the physician review the claims file and note the review in the opinion report.  

a.  Request that the physician provide an opinion whether the Veteran's exposure to toxic gas, if any, or a reduction of oxygen associated with the use of a protective mask, is at least as likely as not (50 percent possibility or greater) the origin of a recurrent pulmonary emboli disorder from 2002 to 2005.  

b.  Request that the physician provide an opinion whether recurrent pulmonary emboli is medically identical to a myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for service connection for residuals of a pulmonary endarterectomy due to recurrent pulmonary emboli.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


